UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7557


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRICK FERGUSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:03-cr-00310-CMH-1; 1:07-cv-00318-CMH)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrick Ferguson, Appellant Pro Se. Jonathan Leo Fahey, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrick Ferguson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of    appealability           will      not     issue   absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2000).          A   prisoner       satisfies        this

standard    by     demonstrating       that       reasonable        jurists   would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district        court        is    likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).      We    have    independently          reviewed      the

record and conclude that Ferguson has not made the requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court      and    argument         would   not    aid   the

decisional process.

                                                                                  DISMISSED




                                             2